Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (D’Amaro, J.), imposed June 26, 1984, upon his conviction of attempted burglary in the second degree (two counts), upon his plea of guilty, the sentence being concurrent indeterminate terms of from 2 to 4 years’ imprisonment.
Ordered that the sentence is affirmed.
The sole issue raised by the defendant on this appeal is that the sentence imposed was cruel and unusual punishment in that it prevented him from completing a drug rehabilitation program in which he was enrolled. This contention is without merit.
The defendant, as a second felony offender, received the minimum sentence permissible under law (Penal Law §§ 70.06, 140.25, 110.00). In light of the defendant’s lengthy criminal record, there is no merit to his claim that his sentence, which was imposed in accordance with the plea agreement, was cruel and unusual or unduly harsh and excessive (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950; People v Suitte, 90 AD2d 80; People v Kazepis, 101 AD2d 816). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.